Case 7:20-cv-04897-VB Document 14 Filed 08/07/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

LIPA PERL,

Plaintiff, |

ORDER OF PARTIAL |

v DISMISSAL |

EQUIFAX INFORMATION SERVICES, LLC; _ : !

and AMERICAN EXPRESS NATIONAL ; 20 CV 4897 (VB) |

BANK, |
Defendants.

---- xX

 

The Court has been advised plaintiff and defendant Equifax Information Services, LLC
(“Equifax’’), have reached an agreement in principle to settle this case as between them.
Accordingly, it is hereby ORDERED that this action is dismissed as to defendant Equifax, and
without prejudice to the right to restore the action as to defendant Equifax, provided the
application to restore the action is made no later than September 21, 2020. To be clear, any
application to restore the action as to defendant Equifax must be filed by September 21, 2020,
and any application to restore the action filed thereafter may be denied solely on the basis that it
is untimely.

All scheduled deadlines, conferences, or other scheduled court appearances are cancelled
as to defendant Equifax only.

The Clerk is instructed to terminate defendant Equifax Information Services, LLC, from

this action.

 

Dated: August 7, 2020
White Plains, NY
SO ORDERED:

Vincent L. Briccetti
United States District Judge

 
